DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Regarding Claim 19, the claim includes the phrase “10,”. The examiner believes this is a typo. Appropriate action is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "the aperture" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the range" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the microscale particles" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Specifically, the claim depends upon itself. Until further clarification if provided the claim will be considered to depend upon claim 2. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. Patent No. 6,398,125) in view of Copeland (U.S. Patent No. 7,317,426, cited by applicant). 

Regarding Claim 1, Claim 9, and Claim 10, Liu teaches a process and apparatus for the production of nanometer-sized powders (abstract). Liu teaches melting a metal to form a liquid metal (column 8, lines 40-45). Liu teaches forming a continuous stream of a metal liquid (column 8, lines 58-63). Liu teaches directing high pressure inert has into the continuous stream of liquid metal to generate droplets of liquid metal (column 9, lines 17-31; column 14, lines 42-43). 
However, the process and apparatus of Liu is not directed toward any particular material and therefore makes no mention of the droplets solidifying to form particles that exhibit soft magnetic properties. 
Copeland teaches a core antenna for EAS and RFID applications (abstract). Copeland teaches the use of FeSiNbCuB, FeZrNbCu, and CoFeZrCuB alloys as nanocrystalline materials that exhibit high frequency behavior and may be characterized by constituent grain sizes in the nanometer range (column 3, lines 25-38). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu by using the alloys of Copeland with the motivation of producing nanometer-sized powders that exhibit high frequency behavior. Furthermore, the examiner points out that if one uses the alloys of Copeland with the process and apparatus of Liu, one would appreciate that process and structure of Liu as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that solidified droplets forming particles exhibiting soft magnetic properties would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In addition the examiner points out that the rejection above further reads on Claim 9, as the combination includes the alloy material of Copeland, in addition to Claim 10 wherein that alloy is either FeSiNbCuB, FeZrNbCu, CoFeZrCuB, or CoFeSiNbCuB. 
Regarding Claim 6, Liu teaches the liquid metal passing through an elongated channel and exiting through an aperture as a melt stream (Figure 1a; column 8, lines 58-63). Furthermore, Liu teaches impinging inert gas into the melt stream (Figure 1a; column 9, lines 17-31). 
Regarding Claim 8, Liu teaches directing high pressure inert gas from a plurality of directions into the melt stream (column 5, lines 8-14). 
Regarding Claim 13, with respect to the limitation of the particles comprising nanocomposites, the examiner points out that if one uses the concepts of Copeland with the apparatus and process of Liu, one would appreciate that process and structure of Liu as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that the particles comprising nanocomposites would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Claim 14, with respect to the limitation of the nanocomposites having diameters of between 5 nm to 10 nm, the examiner points out that if one uses the concepts of Copeland with the apparatus and process of Liu, one would appreciate that process and structure of Liu as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that the nanocomposites having diameters of between 5 nm to 10 nm would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claims 2-5, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. Patent No. 6,398,125) in view of Copeland (U.S. Patent No. 7,317,426, cited by applicant) as applied to Claim 1 above, and further in view of  Liu (U.S. 2016/0196905, cited by applicant). 

Regarding Claim 2, and Claim 5, neither Liu (‘125) nor Copeland teach a step of annealing particles at a low annealing temperature. 
Liu (‘905) teaches a method for producing bulk magnetic nanocomposite material (abstract). Liu teaches annealing magnetic particles at a low annealing temperature, specifically at temperatures between 400°C and 650°C (thus reading on both Claim 2, and Claim 5) (paragraph [0095]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). Liu (‘905) teaches this process reduces crystal strain within the aforementioned particles (paragraph [0095]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu (‘125) in view of Copeland with the concepts of Liu (‘905) with the motivation of reducing crystal strain. 
Regarding Claim 3, with respect to the limitation of the aforementioned annealing steps causing crystallization within the particles to form nanocrystal phases of α-CoFe or α-Fe, the examiner points out that if one uses the concepts of Liu (‘905), and Copeland with the apparatus and process of Liu (‘125), one would appreciate that process and structure of Liu (‘125) as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that the formation of nanocrystal phases of α-CoFe or α-Fe would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Claim 4, with respect to the limitation of the nanocrystal phases of α-CoFe or α-Fe having diameters that range from 5 nm to 10nm, the examiner points out that if one uses the concepts of Liu (‘905), and Copeland with the apparatus and process of Liu (‘125), one would appreciate that process and structure of Liu (‘125) as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that the nanocrystal phases of α-CoFe or α-Fe having diameters of between 5 nm and 10nm would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Regarding Claim 15, Liu (‘125) teaches a process and apparatus for the production of nanometer-sized powders (abstract). Liu (‘125) teaches melting a metal to form a liquid metal (column 8, lines 40-45). Liu (‘125) teaches forming a continuous stream of a metal liquid (column 8, lines 58-63). Liu (‘125) teaches directing high pressure inert has into the continuous stream of liquid metal to generate droplets of liquid metal (column 9, lines 17-31; column 14, lines 42-43). 
However, the process and apparatus of Liu (‘125) is not directed toward any particular material and therefore makes no mention of the droplets solidifying to form particles that exhibit soft magnetic properties. Furthermore, Liu (‘125) does not teach a step of annealing particles at a low annealing temperature.
Copeland teaches a core antenna for EAS and RFID applications (abstract). Copeland teaches the use of FeSiNbCuB, FeZrNbCu, and CoFeZrCuB alloys as nanocrystalline materials that exhibit high frequency behavior and may be characterized by constituent grain sizes in the nanometer range (column 3, lines 25-38). 
Liu (‘905) teaches a method for producing bulk magnetic nanocomposite material (abstract). Liu teaches annealing magnetic particles at a low annealing temperature (paragraph [0095]). Liu (‘905) teaches this process reduces crystal strain within the aforementioned particles (paragraph [0095]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu (‘125) by using the alloys of Copeland with the motivation of producing nanometer-sized powders that exhibit high frequency behavior in addition to the concepts of Liu (‘905) with the motivation of reducing crystal strain. 
Furthermore, the examiner points out that if one uses the alloys of Copeland, and the processing techniques of Liu (‘905) with the process and apparatus of Liu (‘125), one would appreciate that process and structure of Liu (‘125) as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that solidified droplets forming particles exhibiting soft magnetic properties, and further annealed particles yielding soft nanocomposite magnetic materials would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Claim 16, with respect to the limitation of the aforementioned annealing steps causing crystallization within the particles to form nanocrystal phases of α-CoFe or α-Fe, the examiner points out that if one uses the concepts of Liu (‘905), and Copeland with the apparatus and process of Liu (‘125), one would appreciate that process and structure of Liu (‘125) as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that the formation of nanocrystal phases of α-CoFe or α-Fe would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Regarding Claim 17, and Claim 18, Liu (‘905) teaches further consolidating the soft nanocomposite magnetic materials (paragraphs [0076]-[0077]). Liu (‘905) teaches that compactions using relatively modest temperatures, and select pressures, and compaction times maintains chemical stability, minimizes grain growth, and maximizes the energy product of the formed magnets (Thus also reading on Claim 18) (paragraph [0077]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu (‘125) in view of Copeland with the concepts of Liu (‘905) with the motivation of maintaining chemical stability, minimizing grain growth, and maximizing the energy product of the formed magnet. 
Regarding Claim 19, Copeland teaches a core antenna for EAS and RFID applications (abstract). Copeland teaches the use of FeSiNbCuB, FeZrNbCu, and CoFeZrCuB alloys as nanocrystalline materials that exhibit high frequency behavior and may be characterized by constituent grain sizes in the nanometer range (column 3, lines 25-38). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu (‘125) by using the alloys of Copeland with the motivation of producing nanometer-sized powders that exhibit high frequency behavior.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. Patent No. 6,398,125) in view of Copeland (U.S. Patent No. 7,317,426, cited by applicant), and Liu (U.S. 2016/0196905, cited by applicant) as applied to Claim 5 above, and further in view of Sokolowski (Sokolowski, Peter Kelly. “Processing and Protection of Rare Earth Permanent Magnet Particulate for Bonded Magnet Applications” Iowa State University, 2007). 

Regarding Claim 7, Liu (‘125), Copeland, and Liu (‘905) are silent to the impinging gas having a pressure of between 800 and 1000 psi. 
Sokolowski teaches a study and review into the methodology and processing of particulate magnetic material (abstract). Sokolowski teaches a review into gas atomization, and teaches the use of atomized gas pressures of 5.52 MPa (pages 54-55; Table V) of which convert to approximately 800 psi. Sokolowski teaches this pressure, in part, allows for an efficient high yield production of fine spherical powders of magnetic alloys (page 54). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu (‘125), Copeland, and Liu (‘905) with the methods of Sokolowski with the motivation of efficiently producing a high yield of fine spherical powders. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. Patent No. 6,398,125) in view of Copeland (U.S. Patent No. 7,317,426, cited by applicant) as applied to Claim 1 above, and further in view of Arai (U.S. 2002/0148535, cited by applicant). 

Regarding Claim 11, Liu nor Copeland explicitly teach melting the metal of claim 1 in a vacuum chamber or in an inert environment. 
Arai teaches a magnetic powder, and manufacturing method for magnetic powder and bonded magnets (abstract). Arai teaches melting a metal in a vacuum chamber or an inert environment (paragraph [0094]). Arai teaches this processing features prevents oxidation of the melt (paragraph [0094]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu in view of Copeland with the concepts of Arai with the motivation of preventing oxidation of the melted metal. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. Patent No. 6,398,125) in view of Copeland (U.S. Patent No. 7,317,426, cited by applicant) as applied to Claim 1 above, and further in view Pandey (U.S. 2010/0143185). 

Regarding Claim 12, Liu nor Copeland explicitly teach a cooling rate at which the droplets solidify. 
Pandey teaches a method for producing high strength aluminum alloy powder (abstract). Pandey teaches solidification rates, depending on the gas and surrounding environment, can be very high within gas atomization processes and can exceed 106 °C/s (paragraph [0094]). Furthermore, Pandey teaches that cooling rates greater than 103 °C/s are typically specified to ensure supersaturation of alloying elements in the production of alloyed powders (paragraphs [0094], and [0098]). Pandey teaches that solidification time and cooling rate vary with droplet size, larger droplets take longer to solidify and their resulting cooling rate is lower. On the other hand, the atomizing has will extract heat efficiently from smaller droplets resulting in a higher cooling rate to provide finer microstructures and higher mechanical properties in end products (paragraph [0103]). Lastly, Pandey teaches that of the inert gases commonly used, helium is preferred for rapid solidification because of the high heat transfer coefficient of the gas leads to high quenching rates and high supersaturation of alloying elements (paragraph [0098]). 
Thus, based off the teaching of Pandey, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust or experimentally determine the optimal cooling rate, as this determination is based on several factors that ultimately influence the desired particle size, the degree of alloying within the particle since it has been held that discovering an optimum value or a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to adjust several variables including gas type, gas pressure, droplet size, and droplet periodicity by the reasoned expectation of achieving a desired particulate size. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. Patent No. 6,398,125) in view of Copeland (U.S. Patent No. 7,317,426, cited by applicant), and Liu (U.S. 2016/0196905, cited by applicant) as applied to Claim 18 above, and further in view of Kusawake (U.S. 2013/0322135). 

Regarding Claim 20, Liu (‘125), Copeland, nor Liu (‘905) teach the magnets being incorporated into an inverter or converter. 
Kusawake teaches a low-loss compact and converter for a powder conversion device (abstract). Kusawake teaches using soft magnetic compacts in a powder conversion device as a converter (paragraphs [0009], and [0012]). 
Thus, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735